                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               ASHEVILLE DIVISION
                                 1:20-cv-8-KDB-DCK

CHRISTOPHER O’DELL WATKINS,               )
On behalf of KLW, a minor,                )
                                          )
                   Plaintiff,             )
                                          )
vs.                                       )                                   ORDER
                                          )
ANDREW SAUL,                              )
Commissioner of Social Security,          )
                                          )
                   Defendant.             )
__________________________________________)

       THIS MATTER is before the Court on Plaintiff’s Motion to Proceed In Forma Pauperis.

(Doc. No. 2).

       In this matter, Plaintiff is seeking review of a final determination that KLW, the minor

child of the Plaintiff, is no longer disabled under section 1614(a)(3)(C) of the Social Security Act.

See (Doc. No. 1). Plaintiff’s Motion to Proceed In Forma Pauperis is presently pending before

the Court. (Doc. No. 2-1).

       The Court has considered the Application to Proceed in District Court Without Prepaying

Fees or Costs, which indicates the child relies completely on Mr. Watkins for support and that the

child has no income, assets, or liabilities. However, Mr. Watkins has not provided any of his own

financial information. See White ex rel. Diggs v. Barnhart, 2002 WL 1760980 (M.D.N.C. July 30,

2002) (noting that, when determining the ability of a minor to pay the filing fees, the court may

look to the financial resources of the minor, the parent, or if appropriate, a next friend or guardian

ad litem).

       The Court lacks adequate information to determine whether in forma pauperis status



                                                  1
should be granted.

       IT IS, THEREFORE, ORDERED that:

       (1)    Plaintiff’s Motion to Proceed In Forma Pauperis, (Doc. No. 2), is DENIED

              without prejudice to pay the filing fee or file an Amended Application within 20

              days of this Order.

       (2)    If Plaintiff fails to timely comply with this Order, the Complaint will be dismissed

              without prejudice and this case will be closed without further notice.



                                            Signed: February 10, 2020




                                                2
